DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
1.	This action is responsive to an amendment filed on 10/27/2021. Claims 19-22, 24 are pending. Claims 1-18, 23 are cancelled. 


Response to Arguments
2. 	Applicants arguments filed in the 10/27/2021 remarks have been fully considered but are moot in view of new ground(s) of rejection which is deemed appropriate to address all the needs at this time.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over of Glassco (US 4,673,057) in view of Buettner (US 4,051,919) in further view of Fujita et al. (US 5,812,685) in further view of North (US 2014/0355773) in further view of North (8,175,304).
Regarding claim 1, Glassco teaches apparatus comprising a loudspeaker transducer arrangement in a loudspeaker system (see fig. 2, 6, speakers elements 1) where a user perceives the emitted sound substantially as the same regardless of relative the listener’s listening position (see figs. 2, 6, col. 4, lines 9-25, col. 9, lines 15-39. The speaker system discloses omni-directional sphere in which sounds from the left and right sides would emanate in all directions relative to the listeners position. Thus providing multidirectional sound in different directions. In regards to the three dimensional enclosure, the sphere of Glassco would be considered a three-dimensional enclosure.); where each loudspeakers includes one high range transducer and full range transducer (see figs. 2, 6, col. 4, lines 9-25, col. 9, lines 15-39. The speaker system discloses omni-directional sphere in which sounds from the left and right sides would emanate in all directions relative to the listeners position. Thus providing multidirectional sound in different directions. The imaginary plane could be down the center of the omni-sphere in which the left side would have a direction and the right side would have a direction. Thus speakers in each set would emit sound in the direction that is arranged on the omni-sphere in regards to the imaginary plane that would center of the omni-sphere.).
Glassco does not teach wherein the loudspeaker transducer arrangement has: wherein the loudspeaker transducer arrangement further comprises a housing comprising a first side and a second side parallel to the first side, and first and second sets of loudspeakers, wherein each set of loudspeakers includes two loudspeakers, and wherein the two loudspeakers in each set emit sound in different directions away from an imaginary plane arranged parallel to and between the first and second parallel sides of the housing and between the said two loudspeakers in each set, wherein each set of loudspeakers includes one high range transducer and one full range transducer, and wherein the high range transducer of the first set is arranged on the first side of the housing and on a first side of the imaginary plane as the full range transducer of the second set, the full range transducer of the first set and wherein the high range 
Buettner teaches wherein the loudspeaker transducer arrangement further comprises a housing comprising a first side and a second side parallel to the first side, and first and second sets of loudspeakers, wherein each set of loudspeakers includes two loudspeakers, and wherein the two loudspeakers in each set emit sound in different directions away from an imaginary plane arranged parallel to and between the first and second parallel sides of the housing and between the said two loudspeakers in each set (see fig .1-2, col. 2, line 50-col. 3, line 2. The speaker housing incorporates speakers arranged on different sides of the housing in where the first side and second side speakers are parallel to each other. The speakers as arranged provide sound in different direction away from the imaginary plan which would be center line to the paralleled speakers. Each side has different speakers’ arrangement.);
wherein each set of loudspeakers includes one high range transducer and one full range transducer, and wherein the high range transducer of the first set is arranged on the first side of the housing and on a first side of the imaginary plane as the full range transducer of the second set, the full range transducer of the first set and wherein the high range transducer of the second set of transducers is arranged on the second side of the housing and the second side of the imaginary plane,
(see fig.1-2, col. 2, line 50-col. 3, line 2. The speaker housing incorporates speakers arranged on different sides of the housing in where the first side and second side speakers are parallel to each other. The speakers as arranged provide sound in different direction away from the imaginary plan which would be center line to the paralleled speakers. Each side has different speakers’ arrangement. The speaker arrangement includes a high range speaker (tweeter) and a midrange speaker that are arranged on both sides of the housing that is separated by the imaginary plane.).
Buettner discloses speakers on both sides of the housing which one of the speakers is a high range speakers and midrange speakers are arranged on both sides of the speaker housing, however the specific speakers (full range) is not included on both sides.
Fujita teaches where the high range transducer of the first set is arranged on the same side of the imaginary place as the full range transducer of the second set (see fig. 4-5, elements 7, 8, 78, col. 7, lines 41-55. The omni directional sphere has full range speakers and tweeters. The speakers can be arranged in the sphere with full range or woofers with tweeters as in fig. 4-5. The arrangement of speakers to include a high range and a full range speaker which could be arranged in sets as configured in Fujita.). 
The combination of Fujita to Glassco, Buettner would teach the speaker arrangement as to having full and high range speakers to be disposed on both left and right sides of the speaker sphere. The speaker housing of Buettner can in place of the midrange speaker incorporate a full range speaker as taught by Fujita. The system provides a multichannel sound (stereo sound which has two or more channels) to be configured for audio output to two loudspeakers as taught by Glassco and Buettner. 
North (773) teaches where the high range transducer of the first set is arranged on the same side of the imaginary place as the full range transducer of the second set (see fig. 2a-b, ¶ 0020. The speaker system has a speaker arrangement in which has two different channels (left and right channels) which the audio signal is provided to two speaker on the same plane which could be on the same side of a plane. The two speakers receive the different channels left and fight however the speaker arrangement is arranged on the same side of the plane.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Glassco and Fujita to incorporate speakers having different channels for each speaker being on the same plane. The modification would provide the different arrangement in dimensional configuration with sound from two different channels for each of the different speaker in each set on the same plane. Thus providing omnidirectional sound with the configurations of Glassco and Fujita.
North (304) teaches wherein the loud speaker transducer arrangement is configured to play left and right channels, the two loudspeakers in the first set configured to play the left channel and the two loudspeakers in the second set configured to play the right channels (see fig.1, 4, col. 3, lines 35-59. North discloses a speaker arrangement in that has speakers sets arranged at opposite sides of each other. The speakers 124 and 122 (front and rear facing) are connected to one input signal  and speakers (126 and 128 (left and right facing) are connected to another input signal. Thus being different input signals being played out by two different sets of speakers. The arrangement as shown in figure 1, displays a plane 104 that separates the two sets of speakers. Speakers 124 and 122 are separated by this plane as well as speakers 126 and 128. The opposite sides of the speakers’ sets are connected to one input signal. Therefore playing out the different input channels at each speaker set (126,128) and (122,124).).
North (773) incorporates North (304). North (773) disclose splitting the left and right input signals at different speakers on a single plane. This provides each speaker with separate channels (see ¶ 0007-0010, 0020). North (304) discloses two sets of speakers being feed by one input channel at each set. The combination of North (773) and North (304) teach the left and right channels being fed to different speakers wherein the each speaker have at least two speakers being fed one input channel at each set.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Glassco Buettner and Fujita to incorporate speakers having different channels for each speaker being on the same plane and having at least two speakers included in the set being fed an input signal. The modification would provide the different arrangement in dimensional configuration with sound from two different channels for each of the different speaker sets. Thus providing omnidirectional sound with the configurations of Glassco Buettner and Fujita.
Buettner discloses a speaker housing (figs. 1-2) that include high and mid-range speakers disposed on both sides (parallel to each other) of the housing. The incorporation of Fujita and North (773 and 304), in which Fujita discloses a speaker 
Thus the combination of North (773) and North (304) with Glassco, Buettner and Fujita would teach the where in the transducers of one set can be arranged on the same plane as a transducer of a second set. Thus the speaker arrangement as to configuration would be obvious to place speakers in areas of the sphere and channel configuration as to what set of speakers would be provided with left and right channels. Therefore the spherical speakers could be modified to have speakers on the same plane in association with an imaginary line providing different space areas in the sphere. The speakers would provide the 360 sound being relative to listener position.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Glassco, Buettner and Fujita to incorporate one speaker from a set of speakers being arranged on the same plane as a second speaker from a second set of speakers. The modification would provide the different arrangement in dimensional configuration with sound from two different channels for each of the different speaker in each set on the same plane. Thus providing omnidirectional sound with the configurations of Glassco, Buettner and Fujita.




5.	Claims 20, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Glassco (US 4,673,057) in view of Buettner (US 4,051,919) in further view of Fujita et al. (US 5,812,685) in further view of North (US 2014/0355773) in further view of North (8,175,304).
Regarding claim 20, Glassco teaches the loudspeaker transducer arrangement according to claim 19 where the emitted sound is being perceived omnidirectional by a listener due to the sound emitted from:
a.    a first loudspeaker in the first set and the second loudspeaker from the second set; 
b.    a second loudspeaker from the first set and the first loudspeaker from the second set;
c.    the first and second loudspeaker from the first set; or
d.    the first and second loudspeaker from the second set.
 (see figs. 2, 6, col. 4, lines 9-25, col. 9, lines 15-39. The speaker element 1 are arranged on the omni-sphere in which the left side will have set of speakers and the right side will have a set of speakers. The speaker system discloses omni-directional sphere in which sounds from the left and right sides would emanate in all directions relative to the listeners position. Thus providing multidirectional sound in different directions. The omni-sphere in which the left side would have a direction and the right side would have a direction. Thus speakers in each set would emit sound in the direction that is arranged on the omni-sphere. Thus the speaker arrangement could be configured with the different setups in each limitation as claimed above.).

North(773) discloses a speaker system has a speaker arrangement in which has two different channels (left and right channels) which the audio signal is provided to two speaker on the same plane which could be on the same side of a plane. The two speakers receive the different channels left and fight however the speaker arrangement is arranged on the same side of the plane (see fig. 2a-b, ¶ 0020).  
North (304) teaches wherein the loud speaker transducer arrangement is configured to play left and right channels, the two loudspeakers in the first set configured to play the left channel and the two loudspeakers in the second set configured to play the right channels (see fig.1, 4, col. 3, lines 35-59. North discloses a speaker arrangement in that has speakers sets arranged at opposite sides of each other. The speakers 124 and 122 (front and rear facing ) are connected to one input signal  and speakers (126 and 128 (left and right facing) are connected to another input signal. Thus being different input signals being played out by two different sets of speakers. The arrangement as shown in figure 1, displays a plane 104 that separates the two sets of speakers. Speakers 124 and 122 are separated by this plane as well as speakers 126 and 128. The opposite sides of the speakers’ sets are connected to one input signal. Therefore playing out the different input channels at each speaker set (126,128) and (122,124).).
North (773) incorporates North (304). North (773) disclose splitting the left and right input signals at different speakers on a single plane. This provides each speaker with separate channels (see ¶ 0007-0010, 0020). North (304) discloses two sets of speakers being feed by one input channel at each set. The combination of North (773) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Glassco, Buettner and Fujita to incorporate speakers having different channels for each speaker being on the same plane and having at least two speakers included in the set being fed an input signal. The modification would provide the different arrangement in dimensional configuration with sound from two different channels for each of the different speaker sets. Thus providing omnidirectional sound with the configurations of Glassco, Buettner and Fujita.
Thus the combination of North (773) and North (304) with Glassco, Buettner and Fujita would teach the where in the transducers of one set can be arranged on the same plane as a transducer of a second set. Thus the speaker arrangement as to configuration would be obvious to place speakers in areas of the sphere and channel configuration as to what set of speakers would be provided with left and right channels. Therefore the rectangular box could be modified to have speakers on the same plane in association with an imaginary line providing different space areas in the sphere. The speakers would provide the 360 sound being relative to listener position.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Glassco, Buettner and Fujita to incorporate one speaker from a set of speakers being arranged on the same plane as a second speaker from a second set of speakers. The modification would provide the different arrangement in dimensional configuration with sound from two different 


Regarding claim 22, Glassco, Buettner and Fujita do not teach the loudspeaker transducer arrangement according to claim 19, where the sets of loudspeakers are mounted in a three-dimensional enclosure, with a ground plane shaped in a geometrical form of square, rectangle.
North(773) teaches where the sets of loudspeakers are mounted in a three-dimensional enclosure, with a ground plane shaped in a geometrical form of square, rectangle (see fig .2a-b ¶ 0020. discloses a speaker system has a speaker arrangement in a rectangular box which has two different channels (left and right channels) which the audio signal is provided to two speaker on the same plane which could be on the same side of a plane. The two speakers receive the different channels left and fight however the speaker arrangement is arranged on the same side of the plane.  
North (304) discloses (see fig.1, 4, col. 3, lines 35-59), a speaker arrangement in that has speakers sets arranged at opposite sides of each other. The speakers 124 and 122 (front and rear facing ) are connected to one input signal  and speakers (126 and 128 (left and right facing) are connected to another input signal. Thus being different input signals being played out by two different sets of speakers. The arrangement as shown in figure 1, displays a plane 104 that separates the two sets of speakers. Speakers 124 and 122 are separated by this plane as well as speakers 126 and 128. The opposite sides of the speakers’ sets are connected to one input signal. Therefore playing out the different input channels at each speaker set (126,128) and (122,124).).
North (773) incorporates North (304). North (773) disclose splitting the left and right input signals at different speakers on a single plane. This provides each speaker with separate channels (see ¶ 0007-0010, 0020). North (304) discloses two sets of speakers being feed by one input channel at each set. The combination of North (773) and North (304) teach the left and right channels being fed to different speakers wherein the each speaker have at least two speakers being fed one input channel at each set. The arrangement of speakers’ sets from North(304) can obviously be arranged in a rectangular speaker box in North (773).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Glassco, Buettner and Fujita to incorporate housing structure as the enclosure. The shape of the cabinet design provides no inventive step in regards to the shape of a cabinet having a specific dimension. The cabinet being designed to place speakers in an arrangement based on user design. Thus the design of the rectangular box speaker system would provide omnidirectional sound regardless of different form modifications as long as the design includes a spherical structure. 






Regarding claim 24, Glassco does not teach the loudspeaker transducer arrangement according to claim 19, wherein at least the high range transducers are arranged adjacent side limitations of the parallel sides of said housing.
Buettner teaches the loudspeaker transducer arrangement, wherein at least the high range transducers are arranged adjacent side limitations of the sides of said housing (see fig .1-2, col. 2, line 50-col. 3, line 2. The speaker housing incorporates speakers arranged on different sides of the housing in where the first side and second side speakers are parallel to each other. The speakers as arranged provide sound in different direction away from the imaginary plane, which would be center line to the paralleled speakers. Each side has different speakers’ arrangement.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Glassco, Fujita, North (773) and North (304) to incorporate a high range speaker being arranged on adjacent sides of the housing. The modification would provide a high range speaker arranged on adjacent sides of the speaker housing. The additional speaker arrangement does not provide any additional inventive step. The speaker arrangement is well known to arrange speakers in any fashion based on user design.





21 is rejected under 35 U.S.C. 103 as being unpatentable over Glassco (US 4,673,057) in view of Buettner (US 4,051,919) in further view of Fujita et al. (US 5,812,685) in further view of North (US 2014/0355773) in further view of North (US 8,175,304) further in view of Wilson et al. (US 2013/028924).
	Regarding claim 21, Glassco, Buettner, Fujita, North (773) and North (304) do not disclose the loudspeaker transducer arrangement according to claim 19 where the loudspeaker transducer arrangement further includes at least one low range transducer.
	Wilson teaches the loudspeaker transducer arrangement further includes at least one low range transducer (see fig. 1, speaker elements (18), ¶ 0025. The speaker arrangement could include a low range speaker with as well as a full and high range speakers in the cabinet.). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Glassco, Buettner, Fujita, North (773) and North (304) to incorporate a low range speaker. The modification would provide a low range speaker arranged with the full and high range speakers. The additional speaker does not provide any additional inventive step. The speaker arrangement is well known to arrange speakers in any fashion based on user design.
	
Conclusion
8.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651